Citation Nr: 1537157	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disorder "now claimed as bilateral cataract surgeries secondary to diabetes mellitus Type II".  

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity and, if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities and, if so, whether service connection is warranted.  

5.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for alcohol abuse and, if so, whether service connection is warranted.  

6.  Entitlement to service connection for a liver disorder to include cirrhosis.  

7.  Entitlement to service connection for a renal disorder to include hepatorenal syndrome.  

8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	J. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1969 to May 1971.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Lincoln, Nebraska, Regional Office (RO) which, in pertinent part, increased the disability evaluation for the Veteran's bilateral hearing loss from noncompensable to 10 percent.  In June 2009, the Board denied an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2011, the Court vacated that portion of the June 2009 Board decision which denied an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss and remanded the issue to the Board for additional action.  In December 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In December 2012, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for an eye disorder "now claimed as bilateral cataract surgeries secondary to diabetes mellitus Type II," peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the lower extremities, and alcohol abuse.  In November 2013, the RO denied service connection for cirrhosis of the liver and hepatorenal syndrome.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The RO characterized the claims for an eye disorder and peripheral neuropathy of the upper extremities to involve the threshold question of whether new and material evidence has been submitted.  The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim." Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008). In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss. The Federal Circuit held that these were two different claims.

In Velez v. Shinseki, 23 Vet. App. 199 (2009), the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter." Id. at 204.  The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim. Id.

In this case, in January 2008, the RO denied service connection for both an eye disorder and bilateral lower extremity peripheral neuropathy.  In June 2009, the Board recharacterized the issues on appeal as service connection for diabetic retinopathy claimed as secondary to service-connected diabetes mellitus and peripheral neuropathy of the lower extremities claimed as due to Agent Orange exposure and denied the claims.  

In July 2012, the Veteran submitted an informal claim for service connection for "bilateral cataract surgeries secondary to diabetes mellitus" and "diabetic neuropathy involving ... [the] right upper extremity."  The residuals of cataracts are distinctly different from the diabetic retinopathy.  While a claim for diabetic retinopathy was previously considered, review of the prior decisions reflects that the question of whether cataract residuals were related to service or a service-connected disability was not explicitly considered by those decisions.  Thus, the Board finds the claim for the postoperative cataract residuals to be an original claim, rather than one requiring new and material evidence.  The Board observes that the Veteran's claims of entitlement to service connection for post-operative right eye cataract residuals, post-operative left eye cataract residuals, right upper extremity peripheral neuropathy, and left upper extremity peripheral neuropathy have not been previously adjudicated by the AOJ.  In the absence of a prior final adjudication of the Veteran's claims for service connection, the Board has recharacterized the claims as noted on the title page.  

The Board has reframed the issues on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for post-operative right eye cataract residuals, post-operative left eye cataract residuals, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, alcohol dependence, a liver disorder, and a kidney disorder and an increased evaluation for the Veteran's bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In June 2009, the Board denied service connection for peripheral neuropathy of the lower extremities claimed as the result of Agent Orange exposure.  The Veteran was provided with a copy of the Board decision.  

2.  The additional documentation submitted since the June 2009 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  In June 2002, the RO denied service connection for alcohol abuse.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2002.  The Veteran did not subsequently submit a notice of disagreement (NOD) with the decision.  

4.  The June 2002 rating decision denying service connection for alcohol abuse is final.  

5.  The additional documentation submitted since the June 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The June 2009 Board decision denying service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1105 (2014).   

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The June 2002 rating decision denying service connection for alcohol abuse is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for alcohol abuse has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Service Connection for Peripheral 
Neuropathy of the Lower Extremities

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE) or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In June 2009, the Board denied service connection for peripheral neuropathy of the lower extremities claimed as due to Agent Orange exposure as "the competent medical evidence does not show that the Veteran is currently diagnosed with peripheral neuropathy of the lower extremities."  The Veteran was provided with a copy of the Board's decision.  

The evidence upon which the June 2009 Board decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to peripheral neuropathy of the lower extremities.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam.  The report of a December 2007 VA peripheral nerves examination states that the Veteran complained of numbness and decreased strength below the abdomen.  The Veteran was diagnosed with weakness secondary to malnutrition and vitamin deficiency.  No peripheral neuropathy was identified.  

The additional documentation received since the June 2009 Board decision includes photocopies of the Veteran's service treatment records, VA examination and clinical documentation, private clinical documentation, Internet articles; and written statements from the Veteran.  Clinical documentation from Good Samaritan Hospital dated in March 2012 indicates that the Veteran was diagnosed with peripheral neuropathy.  The private clinical documentation is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities is reopened.  

II.  Application to Reopen Service Connection for Alcohol Abuse

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of CUE.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In June 2002, the RO denied service connection for alcohol abuse "since this condition neither occurred in nor was caused by service" and "[t]here is no medical evidence or medical opinion in file which shows the Veteran's alcohol abuse is a result of his depressive disorder or any other service-connected condition."  The Veteran was informed in writing of the adverse decision and his appellate rights in June 2002.  He did not submit a NOD with the adverse decision.  

The evidence upon which the June 2002 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to alcohol abuse.  An August 2000 psychological evaluation from R. Powers, M.S., LMHP, states that the Veteran was diagnosed with posttraumatic stress disorder (PTSD), recurrent major depression without psychotic features, and alcohol dependence.  The report of a May 2002 VA PTSD examination conveys that the Veteran complained of increased heavy drinking.  The Veteran was diagnosed with PTSD, an atypical psychosis, a not otherwise specified depressive disorder, and alcohol dependence.  The examiner clarified that "I don't think there is any question from the history available that the patient's psychiatric status has been significantly influenced by his experiences in Vietnam."  Service connection has been established for a depressive disorder evaluated as 100 percent disabling.  

New and material evidence pertaining to the issue of service connection for alcohol abuse was not received by VA or constructively in its possession within one year of written notice to the Veteran of the June 2002 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the June 2002 rating decision includes photocopies of the Veteran's service treatment records, VA examination and clinical documentation, private clinical documentation, Internet articles; and written statements from the Veteran.  The report of an October 2012 VA psychological examination states that the Veteran was diagnosed with major depressive disorder without psychotic features and alcohol dependence in partial remission.  The examiner cited a portion of the American Journal of Psychiatry which advanced that "the symptoms of patients with this comorbidity [PTSD and substance use disorders] tend to be more severe and more refractory to treatment than those patients suffering from either diagnosis alone."  A November 2013 VA treatment record states that the Veteran's "active problems" included "prolonged PTSD alcohol abuse."  The October 2012 VA psychological examination report and the November 2013 VA treatment record are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for alcohol abuse is reopened.  






ORDER

The Veteran's application to reopen his claim of entitlement to service connection for peripheral neuropathy of the lower extremities is granted.  

The Veteran's application to reopen his claim of entitlement to service connection for alcohol abuse is granted.  


REMAND

Post-operative Cataract Residuals and Peripheral Neuropathy
of the Upper Extremities

As discussed above, the Veteran's claims of entitlement to service connection for post-operative right eye cataract residuals, post-operative left eye cataract residuals, right upper extremity peripheral neuropathy, and left upper extremity peripheral neuropathy are original claims.  These claims have not been formally adjudicated by the AOJ.  Appropriate action should be undertaken to adjudicate the service connection claims.  

Alcohol Abuse

The Veteran asserts that he incurred chronic alcohol dependence as the result of his service-connected psychiatric disability currently evaluated as 100 percent disabling.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for a depressive disorder, Type II diabetes mellitus, bilateral hearing loss, and tinnitus.   

Service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

The clinical documentation of record is unclear as to the etiology of the Veteran's alcohol dependence and its relationship, if any, to his service-connected psychiatric disability.  The report of the May 2002 VA PTSD examination conveys that "the patient's psychiatric status has been significantly influenced by his experiences in Vietnam."  The report of the October 2012 VA psychological examination both cities medical authorities which convey that a relationship may exist between the Veteran's Vietnam trauma-related service-connected psychiatric disability and his alcohol dependence and concurrently concludes that "the Veteran's MDD did not cause nor aggravate the alcohol dependence in partial remission."  The November 2013 VA treatment record states that the Veteran's "active problems" included "prolonged PTSD alcohol abuse."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA psychiatric examination is necessary be helpful in resolving the issues raised by the instant appeal.  

Bilateral Lower Extremity Peripheral Neuropathy, Liver Disorder,
and Kidney Disorder 

The Veteran asserts that service connection for peripheral neuropathy of the upper and lower extremities, cirrhosis of the liver, and hepatorenal syndrome are warranted secondary to his alcohol dependence.  

Given the relationship between the claimed disorders and the Veteran's alcohol dependence, the Board finds that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Bilateral Hearing Loss

The Veteran was last afforded a VA audiological evaluation in December 2013.  An August 2014 Puretone and Speech Audiometry from Midwest Ear, Nose, and Throat Specialists reflects that the Veteran's bilateral auditory acuity had worsened since the December 2013 VA evaluation.  The private evaluation makes no findings as to the functional impairment associated with the Veteran's bilateral hearing loss.  

In its March 2011 decision in the instant appeal, the Court stated that "[a] VA audiologist is required to 'fully describe the functional effects caused by a hearing disability in his or her final report'" and cited to its decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Given documented worsening of the Veteran's bilateral auditory acuity and in light of the Court's instruction, the Board finds that further VA audiological evaluation is required to adequately address the functional impairment associated with the Veteran's bilateral hearing loss.  

Clinical documentation dated after August 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his alcohol dependence, peripheral neuropathy, liver disorder, and renal disorder and his service-connected bilateral hearing loss since August 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after August 2014.  

3.  Schedule the Veteran for a VA examination conducted in order to determine the nature and etiology of his alcohol dependence and psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's alcohol dependence is related to and/or increased in severity beyond its natural progression due to his service-connected disabilities. 

Service connection is currently in effect for a depressive disorder, Type II diabetes mellitus, bilateral hearing loss disability, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the current nature and severity of his sensorineural hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his daily activities and vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Adjudicate the issues of service connection for post-operative right eye cataract residuals, post-operative left eye cataract residuals, right upper extremity peripheral neuropathy, and left upper extremity peripheral neuropathy on the merits.  

6.  Then adjudicate the issues of service connection for alcohol dependence and bilateral lower extremity peripheral neuropathy on a de novo basis and readjudicate the issues of service connection for liver disorder to include cirrhosis and a renal disorder to include hepatorenal syndrome and the evaluation of the Veteran's bilateral hearing loss..  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


